           Case 1:17-vv-00609-UNJ Document 43 Filed 10/23/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0609V
                                    Filed: September 4, 2018
                                         UNPUBLISHED


    EVANGELINA SALINAS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Pneumococcal
                                                             Conjugate Vaccine; Cellulitis and
    SECRETARY OF HEALTH AND                                  Sepsis
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On May 5, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered from sepsis as a result of left arm cellulitis
caused by her July 22, 2016 Prevnar 13 pneumococcal conjugate vaccination. Petition
at 1-2. The case was assigned to the Special Processing Unit of the Office of Special
Masters.
       On August 31, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that petitioner had cellulitis in her left arm
and sepsis, which were caused-in-fact by the Prevnar vaccination she received on July

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:17-vv-00609-UNJ Document 43 Filed 10/23/18 Page 2 of 2



22, 2016.” Id. at 3. Respondent further agrees that he has not identified any other
causes for petitioner’s injury and “based on the medical records outlined above,
petitioner’s injuries and their sequela persisted for more than six months after the
administration of the vaccine.” Id. at 3-4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
